ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show “operably connecting a CO2 snow charger to the empty or partially empty container and to the liquid C02 source at the first location; generating the C02 snow within the empty or the partially empty container to create the pre-charged container at the first location, without loading one or more perishable items” as required from claim 1; “receiving a pre-charged container at least partially filled with C02 snow inside the pre-charged container without one or more perishable items loaded therein” as required from claim 13; “receiving the at least partially depleted C02 snow pre-charged container from a loading location where one or more perishable items have been loaded into the pre-charged container” as required from claim 20; “introducing the C02 snow into an empty or partially empty container at the first location without loading of one or more perishable items” as required from claim 22; “receiving an at least partially depleted container from the second location or other previous use location; inspecting the at least partially depleted container, and in response thereto, introducing C02 snow in the at least partially depleted container to create a replenished, pre-charged container” as required from claim 33; “preparing the pre-charged container for delivery from the first location to the second location; “the first location subsequently receiving notification from the second location or a third location that the pre-charged container with the C02 snow is at least partially depleted or substantially depleted” as required from claim 34; and “the first location subsequently receiving an at least partially depleted container without one or more perishable items therein, said at least partially depleted container defined as the precharged container with C02 snow therein whereby said C02 snow has at least partially sublimed” as required from claim 35. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611.  The examiner can normally be reached on M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANA M VAZQUEZ/Examiner, Art Unit 3763